On Application for Rehearing.
PRO YO STY, J.
This case was reopened on application for a rehearing, more for the purpose of correcting the decree, which, through inadvertence had been imperfectly worded, than because the court entertained any doubt as to the conclusion reached. The case, however, has been reargued on the question of the amount of damage suffered by plaintiff from the death and cruel treatment of the mules leased to defendant with the plantation. The case was tried below on confirmation of default; the defendant making no appearance, although the case was several times reassigned in order to afford him an opportunity to appear and was pending several years. The learned trial judge found that eight mules had died, worth $850. The evidence, which we deem entirely unnecessary to rehash, confirms that conclusion. Therefore, and for the reasons assigned in the original opinion herein,
It is ordered, adjudged, and decreed that the judgment appealed from he affirmed, except that the amount allowed by same for rent he reduced to $700, and interest, and that the provisional seizure herein be sustained only for that amount, thus reducing to $1,550 the total amount allowed for both damages and rent, and that plaintiff pay the costs of this appeal.